Citation Nr: 1132713	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1967 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran testified at a May 2011 hearing held before the undersigned at the RO; a transcript of the hearing is of record.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed tinnitus was first manifested on active duty service, and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the single issue decided, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges in-service noise exposure in connection with his official duties.  He was initially trained and worked as a missile mechanic; he was exposed to tool noise as well as the noise from weapons firing.  During his active service, the Veteran worked as an audio-visual specialist.  He states that projectors and other equipment he used regularly produced higher than average noise.  A finding of noise exposure as a missile mechanic is consistent with the facts and circumstances of his service, and is supported by the competent and credible evidence of record.  Noise from audio-visual equipment is not considered excessive, and acoustic trauma is not established based on that allegation.

The Veteran additionally alleges that during a sanctioned night rabbit hunt at an airfield in England, another airman fired a shotgun in close proximity to his right ear.  He states he lost hearing in the ear for more than a week.  Although this incident, including the reported treatment following, is not documented in service treatment records, the allegation is consistent with past military practices, and the record contains no basis upon which to question the Veteran's credibility.  The allegation of acoustic trauma is competent and credible.

Service treatment records show no treatment for or complaint of tinnitus or any other ear or hearing problems in service.  The Veteran has not alleged, and no VA or private records have been located showing, any post-service treatment for or complaints of tinnitus.  Statements from the Veteran's ex-wife and his sister document their observations of his hearing difficulty; neither reports a history of tinnitus.

At a February 2010 VA examination, the VA audiologist noted no current complaint of tinnitus.  The Veteran has contended that he in fact never denied current tinnitus to the doctor; the doctor also incorrectly reported that there was no pending claim of service connection for tinnitus.  The examiner's report of the Veteran's statements is not ascribed much weight in light of the repeated contrary assertions of the Veteran.

At the May 2011 hearing, the Veteran stated that he had experienced tinnitus for years, and it began during active duty service.  He did not recall having tinnitus prior to the shotgun blast, but he did have it ever since.

The Veteran is competent to report the symptoms of tinnitus; he can experience the ringing in his ears and describe such without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  This includes reports of the onset of symptoms.  Although tinnitus and other ear disorders are not documented in service treatment records, the lack of contemporaneous records is only one factor to be considered.  Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no other factor raising questions as to the Veteran's credibility.  Other statements he has made which were on their face contradicted by the record, such as his in-service duties, have been borne out with further development.

The competent and credible evidence of record establishes that tinnitus was first manifested after an in-service acoustic trauma, and has persisted since that time.  There is no evidence of record which contradicts this; at best, there is an absence of corroborating evidence.  The absence of evidence has no probative weight in this case.  The weight of the evidence supports the claim.

Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

In July 2011, the Veteran submitted to the Board a copy of an April 2011 private evaluation by specialists at the University of Nevada's ENT department.  These records were not previously identified, and have not been considered by the RO.  The Veteran did not waive such consideration, and hence remand is required for the agency of original jurisdiction to consider the new evidence.

Further, the Veteran has submitted only a single page of records, without a report or interpretive findings.  The complete record of treatment by the private doctors may be helpful to his claim, and must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Audiologist Ms. Jemila Fairley and the University of Nevada's School of Medicine/Department of Surgery-ENT.  

Upon receipt of such, VA must take appropriate action to request all records related to treatment of the Veteran.  

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  After completion of the above efforts, contact the February 2010 VA examiner and provide him with the complete claims file.  The examiner should opine whether it is at least as likely as not that any currently diagnosed ear condition of the left or right ear is related to established in-service acoustic trauma, in light of the newly submitted medical evidence.

If the prior examiner is not available, schedule the Veteran for a new VA audiological examination.  The claims folder must be reviewed in conjunction with such examination.  The examiner should opine whether it is at least as likely as not that any currently diagnosed ear condition of the left or right ear is related to established in-service acoustic trauma.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


